Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

TO

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 16, 2011 (this “Amendment”), to that certain Amended and Restated
Credit Agreement, dated as of October 14, 2011 (as amended, modified, restated
or supplemented from time to time in accordance with its terms, the “Credit
Agreement”), among United Rentals, Inc. (“Holdings”), United Rentals (North
America), Inc. (the “Company”), the subsidiaries of the Company party thereto as
U.S. Subsidiary Borrowers (together with the Company, each a “U.S. Borrower” and
collectively, the “U.S. Borrowers”), United Rentals of Canada, Inc. (the
“Canadian Borrower”), United Rentals Financing Limited Partnership (the
“Specified Loan Borrower”; and together with the U.S. Borrowers and the Canadian
Borrower, each a “Borrower” and collectively, the “Borrowers”), the Guarantors
party thereto, the financial institutions party thereto from time to time (the
“Lenders”), Bank of America, N.A., as agent for the Lenders (in such capacity,
together with any successor in such capacity, the “Agent”), and the other
parties thereto.

WHEREAS, the Borrowers, Holdings, the other Guarantors, the Lenders, the Agent
and certain other parties are party to the Credit Agreement; and

WHEREAS, the Borrowers have requested that the Required Lenders and the Agent
agree to amend certain provisions of the Credit Agreement in connection with a
certain merger transaction.

NOW, THEREFORE, subject to satisfaction of the conditions precedent set forth in
Section 3 hereof, it is hereby agreed:

SECTION 1 CAPITALIZED TERMS.

1.1 Capitalized terms used herein and not defined herein shall have the
respective meanings assigned to such terms in the Credit Agreement.

SECTION 2 AMENDMENTS TO THE CREDIT AGREEMENT. Effective as of the Effective Date
(as defined below) the Credit Agreement is hereby amended as follows:

2.1 The introductory paragraph to the Credit Agreement is hereby amended by
deleting the language “United Rentals (North America), Inc., a Delaware
corporation, with offices at Five Greenwich Office Park, Greenwich, Connecticut
06831 (the “Company”)” contained therein and substituting therefor the
following:

“(i) prior to the Permitted URNA Merger, United Rentals (North America), Inc., a
Delaware corporation (“URNA”), and (ii) from and after the Permitted URNA
Merger, New URNA, with offices at Five Greenwich Office Park, Greenwich,
Connecticut 06831 (URNA prior to the Permitted URNA Merger and New URNA from and
after the Permitted URNA Merger, the “Company”)”.



--------------------------------------------------------------------------------

2.2 The defined term “Change of Control” in Section 1.1 of the Credit Agreement
is hereby amended by deleting clause (d) thereof and substituting therefor the
following clause (d):

“(d) the occurrence of a “Change of Control” as defined in any indenture, loan
agreement or similar instrument under which Existing Public Debt, Merger
Financing Debt or, from and after the Permitted URNA Merger, Existing RSC Public
Debt was issued or as defined in any other indenture, loan agreement or similar
instrument in each case evidencing or governing Debt in an outstanding principal
amount in excess of $75,000,000 entered into or assumed by Holdings or the
Company after the Agreement Date”.

2.3 The defined term “Continuing Directors” in Section 1.1 of the Credit
Agreement is hereby amended by adding the following at the end of such defined
term immediately prior to the period:

“; provided, that the three directors of RSC appointed to the board of directors
of Holdings pursuant to the Merger Agreement will be deemed Continuing Directors
on the Merger Closing Date”

2.4 The defined terms “Designated Obligations”, “Exposure Exchange Date” and
“Exposure Exchange Percentage” in Section 1.1 of the Credit Agreement are each
hereby amended by deleting each usage of the words “Revolving Loans” contained
therein and substituting therefor the word “Loans”.

2.5 Clause (b) of the defined term “Eligible Rental Equipment” in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(b) that is not owned by such Obligor free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure performance
by such Obligor with respect to that Equipment), except the Liens in favor of
the Agent, on behalf of itself and the other Secured Parties (and other than
Permitted Priority Liens, Permitted Liens permitted under paragraph (u) of the
definition thereof and any bailee, warehouseman, landlord or similar
non-consensual Liens having priority by operation of law to the extent the
requirements for the exceptions in subclauses (ii) or (iii) of clause (c) below
are satisfied with respect to the relevant Rental Equipment);”

2.6 Clause (h) of the defined term “Eligible Rental Equipment” in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(h) that is not subject to a first priority Lien in favor of the Agent on
behalf of itself and the applicable Secured Parties, subject to no other Liens
(other than Permitted Priority Liens, Permitted Liens permitted under paragraph
(u) of the definition thereof and any bailee, warehouseman, landlord or similar
non-consensual Liens having priority by operation of law to the extent the
requirements for the exceptions in subclauses (ii) or (iii) of clause (c) above
are satisfied with respect to the relevant Rental Equipment); provided that it
shall not be necessary to identify the vehicle numbers with respect to Rental
Equipment located in Canada in any PPSA filings as a prerequisite for such
Rental Equipment to constitute “Eligible Rental Equipment” hereunder;”

 

2



--------------------------------------------------------------------------------

2.7 The parenthetical in the defined term “Interest Rate” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
“(subject to Section 2.11(a) in the case of Canadian Revolving Loans and
Specified Loans)”.

2.8 The defined term “Revolving Credit Lender” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the words “Revolving Loan” contained
therein and substituting therefor the word “Loan”.

2.9 The defined term “U.S. Lender” in Section 1.1 of the Credit Agreement is
hereby amended by adding the words “or a Specified Loan” immediately after the
words “Revolving Loan” contained therein.

2.10 The following defined terms are hereby added to Section 1.1 of the Credit
Agreement in the correct alphabetical order:

“8¼% RSC Senior Notes” means the 8 1/4% Senior Notes due 2021 issued by RSC Opco
and RSC III pursuant to the 8 1/4% RSC Senior Note Indenture.

“8¼% RSC Senior Note Indenture” means that certain Indenture dated as of
January 19, 2011 among RSC Opco, RSC III, the guarantors named therein and Wells
Fargo Bank, National Association, as Trustee, as amended, modified and
supplemented from time to time prior to the First Amendment Effective Date.

“9½% RSC Senior Notes” means the 9 1/2% Senior Notes due 2014 issued by RSC Opco
and RSC III pursuant to the 9 1/2% RSC Senior Note Indenture.

“9½% RSC Senior Note Indenture” means that certain Indenture dated as of
November 27, 2006 among RSC Opco, RSC III, the guarantors named therein and
Wells Fargo Bank, National Association, as Trustee, as amended, modified and
supplemented from time to time prior to the First Amendment Effective Date.

“10¼% RSC Senior Notes” means the 10 1/4% Senior Notes due 2019 issued by RSC
Opco and RSC III pursuant to the 10 1/4% RSC Senior Note Indenture.

“10¼% RSC Senior Note Indenture” means that certain Indenture dated as of
November 17, 2009 among RSC Opco, RSC III, the guarantors named therein and
Wells Fargo Bank, National Association, as Trustee, as amended, modified and
supplemented from time to time prior to the First Amendment Effective Date.

“Existing RSC Public Debt” means the 8 1/4% RSC Senior Notes, the 9 1/2% RSC
Senior Notes, the 10 1/4% RSC Senior Notes and any other public Debt of RSC or
any of its Subsidiaries assumed by the Company in connection with the Permitted
URNA Merger or which otherwise survives the Permitted URNA Merger.

 

3



--------------------------------------------------------------------------------

“First Amendment” means the Amendment No. 1 to Amended and Restated Credit
Agreement dated as of December 16, 2011 to this Agreement.

“First Amendment Effective Date” means the effective date of the First
Amendment.

“Funding SPV” has the meaning specified in Section 14.22(a).

“Merger Agreement” means the Agreement and Plan of Merger dated as of
December 15, 2011 between Holdings and RSC.

“Merger Closing Date” means the “Closing Date” as defined in the Merger
Agreement.

“Merger Financing Debt” means any Debt (other than Debt under this Agreement or
the Existing Securitization Facility) incurred by Holdings or any of its
Subsidiaries to finance any of the transactions contemplated by the Merger
Agreement or the Permitted URNA Merger and any Refinancing Debt which extends,
refinances, refunds, replaces or renews any such Debt.

“Merger Funding Notes” has the meaning specified in Section 14.22(a).

“Merger Transaction” means (i) the merger of RSC with and into Holdings with
Holdings as the surviving entity and (ii) the subsequent merger of URNA and RSC
III with and into New URNA with New URNA as the surviving entity, in each case
as contemplated by the Merger Agreement.

“New URNA” means a Delaware corporation to be newly formed and wholly owned by
Holdings into which each of URNA and RSC III is to merge pursuant to the terms
of the Merger Agreement.

“Permitted URNA Merger” means the merger of URNA with and into New URNA pursuant
to the terms of the Merger Agreement, with New URNA as the surviving Person, so
long as (i) such merger is substantially contemporaneous with the consummation
of the merger described in clause (i) of the defined term “Merger Transaction”
and consummated in accordance with the terms of the Merger Agreement and all
Requirements of Law, (ii) contemporaneously with such merger New URNA shall
expressly assume all Obligations of URNA under this Agreement and the other Loan
Documents pursuant to an accession agreement in substantially the form attached
as Exhibit A to the First Amendment, (iii) contemporaneously with such merger
there shall have been made a filing of a proper financing statement naming the
Agent, as secured party, and the Company (after giving effect to such merger),
as debtor, with the secretary of state of the state of organization of the
Company (after giving effect to such merger) in a form (including as to the
description of collateral) substantially similar to the financing statement
filed by the Agent against URNA with the secretary of state of the state of
Delaware in connection with the closing of this Agreement and (iv) New URNA
shall have delivered to the Agent on the Merger Closing Date such opinions of
counsel, board of directors (or

 

4



--------------------------------------------------------------------------------

similar) resolutions and other documents and certificates of the type delivered
by or on behalf of URNA pursuant to Sections 9.1(c), 9.1(g) and 9.2(c), with
each of the foregoing to be in form and substance substantially similar to the
opinions of counsel, resolutions and other documents and certificates previously
delivered by or on behalf of URNA on October 14, 2011 pursuant to this Agreement
(which opinions shall in any event opine that none of the Permitted URNA Merger,
any other part of the Merger Transaction nor the assumption or incurrence of
Debt in connection therewith violates or results in a breach of the terms of the
documentation governing any of the Existing Public Debt, the Existing
Securitization Facility or any material Debt assumed or incurred by New URNA in
connection with the Permitted URNA Merger).

“RSC” means RSC Holdings Inc., a Delaware corporation.

“RSC III” means RSC Holdings III, LLC, a Delaware limited liability company.

“RSC Opco” means RSC Equipment Rental, Inc., an Arizona corporation.

“URNA” has the meaning specified in the introductory paragraph to this
Agreement.’

2.11 Section 2.10(a)(iii) of the Credit Agreement is hereby amended by adding
the language “(but subject to Section 2.11(a))” immediately after the words
“Notwithstanding anything to the contrary contained herein” contained therein.

2.12 Section 2.11(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) On the Exposure Exchange Date, automatically (and without the taking of any
action) (w) all then outstanding Canadian Revolving Loans shall be converted
into Canadian Revolving Loans maintained in Dollars (in an amount equal to the
Equivalent Amount thereof in Dollars on the Exposure Exchange Date), which
Canadian Revolving Loans (i) shall continue to be owing by the Canadian
Borrower, (ii) shall at all times thereafter be payable in Dollars and bear
interest payable in Dollars based upon the Base Rate in effect from time to time
(with each change in the Base Rate to be reflected in the interest rate
applicable to such Canadian Revolving Loans as of the effective date of such
change) and (iii) except as otherwise provided in this Section 2.11(a), shall at
all times thereafter be treated as Canadian Prime Rate Loans owing by the
Canadian Borrower (including, without limitation, as to the Applicable Margin
therefor), (x) all principal, accrued and unpaid interest and other amounts
owing with respect to the Canadian Revolving Loans and the Canadian Letters of
Credit shall be payable in Dollars, at the Equivalent Amount of such principal,
accrued and unpaid interest and other amounts, (y) all then outstanding
Specified Loans shall be converted into Specified Loans maintained in Dollars
(in an amount equal to the Equivalent Amount thereof in Dollars on the Exposure
Exchange Date), which Specified Loans (i) shall continue to be owing by the
Specified Loan Borrower, (ii) shall at all times thereafter be payable in
Dollars and bear interest payable in Dollars based upon the Base Rate in effect
from time to time (with each change in the Base Rate to be reflected in the
interest rate applicable to such Specified Loans as of the effective

 

5



--------------------------------------------------------------------------------

date of such change) and (iii) except as otherwise provided in this
Section 2.11(a), shall at all times thereafter be treated as Specified Loans
owing by the Specified Loan Borrower (including, without limitation, as to the
Applicable Margin therefor) and (z) all principal, accrued and unpaid interest
and other amounts owing with respect to the Specified Loans shall be payable in
Dollars, at the Equivalent Amount of such principal, accrued and unpaid interest
and other amounts. The occurrence of any conversion of BA Equivalent Loans to
Canadian Revolving Loans or Specified Loans, as applicable, maintained in
Dollars as provided above in this Section 2.11(a) shall be deemed to constitute,
for purposes of Section 5.4, a prepayment of such BA Equivalent Loans if the
Exposure Exchange Date is a day other than the last day of the BA Equivalent
Interest Period relating thereto.”

2.13 Section 4.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“4.2 Out-of-Formula Condition. The U.S. Borrowers and the Canadian Borrower
shall immediately pay to the Agent, for the account of the Lenders and/or to
cash collateralize Letters of Credit pursuant to Section 2.4(g), upon demand,
(a) in the case of the U.S. Borrowers, the amount, if any, by which the amount
of the Aggregate U.S. Revolver Outstandings exceeds at any time (I) the lesser
of (i) the Maximum U.S. Revolver Amount and (ii) the U.S. Borrowing Base minus
(II) the Aggregate Canadian Revolver Outstandings Funded On U.S. Borrowing Base,
and (b) in the case of the Canadian Borrower, the amount, if any, by which the
amount of the Aggregate Canadian Revolver Outstandings exceeds at any time the
lesser of (i) the Maximum Canadian Revolver Amount and (ii) the sum of the
Canadian Borrowing Base and the U.S. Availability (any such condition under
clause (a) or (b) being an “Out-of-Formula Condition”), except that no such
payment shall be required if the Out-of-Formula Condition is created solely as a
result of an Agent Advance.”

2.14 Section 7.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“7.2 Validity and Priority of Security Interest. Upon execution and delivery
thereof by the parties thereto, the Security Documents will be effective to
create legal and valid Liens on all the applicable Collateral in favor of the
Agent for the benefit of the Agent, the Letter of Credit Issuers, the Lenders
and the other Secured Parties, except as may be limited by applicable foreign
and domestic bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing and,
upon the taking of such actions set forth in the Security Documents, such Liens
(a) constitute perfected and continuing Liens on all of the applicable
Collateral, (b) have priority over all other Liens on the Collateral, except for
Permitted Priority Liens and Permitted Liens permitted under paragraph (u) of
the definition thereof that are pari passu in priority with the Agent’s Liens,
and (c) are enforceable against each Obligor granting such Liens.”

 

6



--------------------------------------------------------------------------------

2.15 Section 7.27 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“7.27 Senior ABL Agreement; Credit Facility. From and after the Permitted URNA
Merger, (i) this Agreement constitutes the “Senior ABL Agreement” and a “Credit
Facility” under and as defined in each of the 8 1/4% RSC Senior Note Indenture,
the 9 1/2% RSC Senior Note Indenture and the 10 1/4% RSC Senior Note Indenture
and (ii) the Company hereby designates this Agreement as a “Credit Facility”
under and as defined in such indentures.”

2.16 Section 8.10(b)(i) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“(i) any Obligor or any Subsidiary of an Obligor may be merged or amalgamated
with or into (w) any Obligor that is domiciled and is resident in the same
country as such Obligor or Subsidiary, (x) any other Person that is domiciled
and is resident in the same country as such Obligor or Subsidiary or (y) any
other Person if the Person formed by or surviving such merger, consolidation or
amalgamation is domiciled and is resident in the same country as such Obligor or
Subsidiary; provided, that (1) if Holdings is involved in such merger,
consolidation or amalgamation, the continuing or surviving Person shall be
Holdings, (2) if the Company is involved in such merger, consolidation or
amalgamation, the continuing or surviving Person shall be the Company or,
pursuant to the Permitted URNA Merger, New URNA, (3) in the case of such a
merger, consolidation or amalgamation involving an Obligor, the continuing or
surviving Person shall be an Obligor and (except to the extent such continuing
or surviving Person is Holdings) wholly-owned Subsidiary (and, to the extent
such continuing or surviving Person was not an Obligor prior to such merger,
consolidation or amalgamation, it shall expressly assume all obligations as an
Obligor under the Loan Documents pursuant to documentation reasonably
satisfactory to the Agent), and (4) in the case of such a merger, consolidation
or amalgamation of any Obligor or Subsidiary with any Person which is not an
Obligor or Subsidiary prior thereto, such merger, consolidation or amalgamation
must satisfy all conditions to be a Permitted Acquisition (other than, in the
case of a merger, consolidation or amalgamation involving a Subsidiary that is
not an Obligor, the requirement in the definition of Permitted Acquisition that
such acquisition be made by an Obligor);”

2.17 The lead-in to Section 8.13 of the Credit Agreement is hereby amended to
add the following after the words “other than the following Debt incurred by any
Borrower or any of its Subsidiaries”:

“or by Holdings (but in the case of Holdings, only to the extent any of the
following exceptions or Schedule 8.13 specifically refers to Holdings by its
name and not merely in its capacity as an Obligor)”.

2.18 Section 8.19 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

7



--------------------------------------------------------------------------------

“8.19 Restrictive Agreements. Neither Holdings nor any of its Subsidiaries shall
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Subsidiary
of the Company to (i) pay dividends or other Distributions with respect to any
of its equity interests, (ii) make or repay loans or advances to the Company or
any other Subsidiary or (iii) guarantee Debt of the Company or any other
Subsidiary; provided that the foregoing shall not apply to (a) restrictions and
conditions imposed by law or by any Loan Document, (b) customary restrictions
and conditions contained in agreements relating to the sale of capital stock or
the assets of a Subsidiary pending such sale, so long as such restrictions and
conditions apply only to the Subsidiary or assets to be sold and such sale is
permitted hereunder, (c) restrictions and conditions imposed on any Foreign
Subsidiary that is not an Obligor by the terms of any Debt of such Foreign
Subsidiary permitted to be incurred hereunder, (d) restrictions and conditions
contained in any agreement or other instrument governing Debt or equity
interests of a Person, the equity interests of which Person are acquired by the
Company or any Subsidiary of the Company in a Permitted Acquisition or other
investment permitted hereunder, as in existence at the time of such acquisition
(but not created in connection with or in contemplation thereof), which
restriction or condition is not at any time applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
the assets of the Person, so acquired, (e) restrictions and conditions contained
in joint venture agreements and other similar agreements entered into in the
ordinary course of business, so long as such restrictions and conditions apply
only to the interests in the respective joint venture, similar entity formed
thereunder or any special purpose entity, the assets of which are comprised
primarily of ownership interests in joint ventures and assets related thereto,
(f) restrictions and conditions existing on the Closing Date contained in any
agreement governing Existing Public Debt or listed on Schedule 8.13 (other than
any capital leases, agreements relating to letters of credit or the intercompany
note described on such schedule) and restrictions and conditions existing on the
Merger Closing Date contained in any agreement governing Existing RSC Public
Debt or Merger Financing Debt, (g) customary restrictions and conditions
contained in any agreement governing Permitted Debt incurred after the First
Amendment Effective Date if such restrictions and conditions contained in any
such agreement taken as a whole are not materially less favorable to the Lenders
than such restrictions and conditions contained in Existing Public Debt or
agreements listed on Schedule 8.13 (other than any capital leases, agreements
relating to letters of credit or the intercompany note described on such
schedule) as in effect on the Closing Date (as determined in good faith by the
Company), and (h) restrictions and conditions in any agreement that amends,
extends, refinances, renews or replaces any agreement described in the foregoing
clauses and which amendment, extension, refinancing, renewal or replacement is
permitted hereunder, provided that such restrictions and conditions of any such
agreement are not materially less favorable to the Lenders than those
corresponding restrictions and conditions under or pursuant to the agreement
amended, extended, refinanced, renewed or replaced.”

2.19 Section 8.25 of the Credit Agreement is hereby amended as follows:

(a) The language at the beginning of clause (a) thereof consisting of “In the
event that any U.S. Obligor organizes, creates or acquires any Subsidiary after
the Agreement Date, the

 

8



--------------------------------------------------------------------------------

U.S. Obligors shall, within thirty (30) days (or such longer period to which the
Agent may reasonably agree) after the organization, creation or acquisition of
such Subsidiary,” is deleted and the following shall be substituted therefor:

“In the event that any U.S. Obligor organizes, creates or acquires any
Subsidiary after the Agreement Date, the U.S. Obligors shall, within thirty
(30) days or, with respect to any Subsidiary organized or acquired in connection
with the Merger Transaction only, sixty (60) days (or, in each case such longer
period to which the Agent may reasonably agree) after the organization, creation
or acquisition of such Subsidiary,”.

(b) The language at the beginning of clause (b) thereof consisting of “In the
event that any Canadian Obligor organizes, creates or acquires any Subsidiary
after the Agreement Date, the Canadian Obligors shall, within thirty (30) days
(or such longer period to which the Agent may reasonably agree) after the
organization, creation or acquisition of such Subsidiary,” is deleted and the
following shall be substituted therefor:

“In the event that any Canadian Obligor organizes, creates or acquires any
Subsidiary after the Agreement Date or any U.S. Obligor organizes, creates or
acquires any Canadian Subsidiary after the Agreement Date, the Obligors shall,
within thirty (30) days or, with respect to any Canadian Subsidiary organized or
acquired in connection with the Merger Transaction only, sixty (60) days (or, in
each case such longer period to which the Agent may reasonably agree) after the
organization, creation or acquisition of such Canadian Subsidiary,”.

2.20 Section 8.27(a) of the Credit Agreement is hereby amended by adding the
following language immediately after the words “Thereafter, the Obligors shall
cause (i) each Material Account to be subject to a Blocked Account Agreement at
all times” in the second sentence thereof:

“(provided that the Obligors shall have 60 days from the Merger Closing Date to
deliver to the Agent a Blocked Account Agreement duly executed by the applicable
Obligor and the applicable depositary bank or securities intermediary with
respect to each Material Account owned by RSC III or any of its Subsidiaries
immediately prior to the transactions contemplated by the Merger Agreement)”.

2.21 Section 8.33(a) of the Credit Agreement is hereby amended by adding the
language “, Existing RSC Public Debt, Merger Financing Debt or any Refinancing
Debt which extends, refinances, refunds, replaces or renews any of the
foregoing” immediately after the words “Existing Public Debt” contained therein.

2.22 Section 9.2(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(c) The Borrowers’ Agent shall have delivered to the Agent a calculation
demonstrating in reasonable detail, on a pro forma basis after giving effect to
such Borrowing, compliance by the Company and the other applicable Obligors with
the indebtedness covenant contained in each of (i) the 8 3/8% Senior
Subordinated Note

 

9



--------------------------------------------------------------------------------

Indenture, the 9 1/4% Senior Note Indenture and the 10 7/8% Senior Note
Indenture, (ii) from and after the Permitted URNA Merger (but including in any
event for any Borrowing to be made in connection with the Merger Transaction),
the 8 1/4% RSC Senior Note Indenture, the 9 1/2% RSC Senior Note Indenture and
the 10 1/4% RSC Senior Note Indenture and any other indenture, loan agreement or
similar instrument governing or evidencing any other Existing RSC Public Debt,
(iii) any indenture, loan agreement or similar instrument governing or
evidencing any Merger Financing Debt, (iv) any other indenture, loan agreement
or similar instrument entered into or assumed after the Agreement Date and
(v) without limitation of any of the foregoing, any indenture, loan agreement or
similar instrument governing or evidencing any Refinancing Debt which extends,
refinances, refunds, replaces or renews any Debt governed or evidenced by any of
the foregoing.”

2.23 Section 14.22 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“14.22 Merger Transaction Considerations.

(a) Holdings may elect to utilize a directly or indirectly wholly owned Delaware
special purpose vehicle (other than New URNA, although such vehicle may be a
subsidiary of URNA) (“Funding SPV”) to issue secured and unsecured notes to
finance a portion of the Merger Transaction (such notes, the “Merger Funding
Notes”), the proceeds from which, together with additional amounts provided to
Funding SPV by Holdings or its Subsidiaries to cover any required redemption
fees or penalties for redemption of the Merger Funding Notes and accrued
interest on the Merger Funding Notes, would be held in escrow until release on
the Merger Closing Date (or such earlier date as required by the escrow terms)
(the “Escrow Period”). Funding SPV will be formed for the sole purposes of
issuing the Merger Funding Notes and to hold the proceeds from such issuances
and the other aforesaid amounts in escrow, subject to terms and conditions to be
agreed in connection with the Merger Funding Notes offerings. Funding SPV will
have no other function and will engage in no other activities or hold any other
assets, grant any Liens (except as provided below or in respect of the escrow
accounts or amounts held in escrow during the Escrow Period, in each instance to
secure only the repayment of the Merger Funding Notes and related redemption
fees or penalties and any accrued interest) or incur any liabilities except
liabilities under the Merger Funding Notes or the escrow terms. In connection
with the foregoing escrow arrangements, it is acknowledged and agreed that
Funding SPV shall be excluded during the Escrow Period from the covenants (other
than, at the time of release of amounts from escrow at the Merger Closing Date,
Section 8.13 hereunder, under which the issuance of the Merger Funding Notes
shall have been permitted on a pro forma basis in order for the Company or any
of its Subsidiaries to be permitted to incur any obligations under or in
connection therewith and other than Section 8.18 hereunder under which the
granting of any Liens to secure any Merger Funding Notes shall have been
permitted) and representations and warranties provisions hereunder and from any
requirements hereunder that Funding SPV guarantee the Obligations or grant Liens
in its assets to secure the Obligations, in each instance, so long as Funding
SPV is holding the proceeds and other aforesaid amounts in escrow, neither
Funding SPV nor any of its Affiliates is violating the terms of this Section
14.22(a) and none of the statements in this section are or become untrue. If the
Merger Funding Notes are permitted to be incurred under Section 8.13, the Liens
securing the secured Merger Funding Notes are permitted under Section 8.18 and
the other requirements of the preceding sentence are complied with, (x) each of
the Company, each other domestic Obligor and their respective Domestic
Subsidiaries will be permitted on or after the Merger Closing Date to provide
guarantees to support Funding SPV’s obligations under the Merger Funding Notes
and, in the case of the secured Merger Funding Notes, grant Liens to support its
guarantee obligations (such Liens to be junior and subordinate to the Liens of
the Agent and subject to the terms of an Intercreditor Agreement, in each case
as described in paragraph (u) of the defined term “Permitted Liens”) to the
extent the Company, each other domestic Obligor and their respective Domestic
Subsidiaries provide similar guarantees or grants of Liens in support of the
U.S. Obligations, and/or (y) the Company shall be entitled on or after the
Merger Closing Date to assume the obligations of Funding SPV under the Merger
Funding Notes. During the Escrow Period, no Obligor or any of its Subsidiaries
will be permitted to transfer monies or other properties to Funding SPV or enter
into any activities or transactions with Funding SPV, in each instance other
than as expressly provided in this paragraph and other than provision of
customary indemnity, expense reimbursement and similar obligations incidental to
the issuance of the Merger Funding Notes. Following the Escrow Period, Funding
SPV shall not be subject to any of the limitations described in this paragraph
so long as the terms of this Agreement (other than this Section 14.22(a)) are
complied with. For purposes of this Agreement, any Liens granted by Funding SPV
during the Escrow Period in the above mentioned escrow accounts and amounts held
in escrow to secure only the repayment of the Merger Funding Notes and related
redemption fees or penalties and any accrued interest shall, during the Escrow
Period, constitute a Permitted Lien (in addition to those Permitted Liens
permitted under clauses (a) through (w) of the definition thereof).

 

10



--------------------------------------------------------------------------------

(b) The merger of RSC with and into Holdings with Holdings as the surviving
entity in accordance with the terms of the Merger Agreement and all Requirements
of Law shall be deemed to be a “Permitted Acquisition” hereunder; provided that,
as an additional condition to funding any borrowing hereunder to finance any
portion of the Merger Transaction (in lieu of the certificate delivery
requirement in clause (f) of the definition of Permitted Acquisition which would
otherwise need to be satisfied), the Company shall deliver to the Agent a
Borrowing Base Certificate showing sufficient availability for such borrowing.”

SECTION 3 CONDITIONS PRECEDENT.

This Amendment shall become effective on the date (such date, the “Effective
Date”) that the following conditions precedent shall have been satisfied in
full, as reasonably determined by the Agent:

(a) Counterparts of this Amendment duly executed by the Borrowers, the
Guarantors, the Required Lenders and the Agent shall have been delivered to the
Agent.

(b) There shall exist no Default or Event of Default after giving effect to this
Amendment.

(c) The Agent shall have received the payment of the fees required to be paid to
the Agent on the Effective Date pursuant to that certain Joint Fee Letter, dated
December 15, 2011, among Bank of America, N.A, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Holdings and certain other Persons.

SECTION 4 MISCELLANEOUS.

4.1 The form of accession agreement referred to in the above defined term
“Permitted URNA Merger” is added as Exhibit A to this Amendment.

4.2 Except as herein expressly amended, nothing herein shall be deemed to be a
waiver of or amendment to any covenant, provision or agreement contained in the
Credit Agreement or any other Loan Document, and each Borrower and Guarantor
hereby agrees that all of the covenants, provisions and agreements contained in
the Credit Agreement and the other Loan Documents are hereby ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms.

4.3 Each of the Guarantors hereby consents to the terms and conditions of this
Amendment and reaffirms its guaranty of all of the applicable Obligations.

 

11



--------------------------------------------------------------------------------

4.4 From and after the Effective Date, all references in the Credit Agreement to
“this Agreement”, “hereof”, “herein”, and similar terms shall mean and refer to
the Credit Agreement, as amended and modified by this Amendment, and all
references in other documents to the Credit Agreement shall mean such agreement
as amended and modified by this Amendment. This Amendment constitutes a Loan
Document.

4.5 This Agreement may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall constitute one and the same agreement.

4.6 Delivery of an executed counterpart of a signature page by telecopier or
electronic transmission in pdf format shall be effective as delivery of a
manually executed counterpart.

4.7 THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION.

4.8 The parties hereto shall, at any time and from time to time following the
execution of this Amendment, execute and deliver all such further instruments
and take all such further action as may be reasonably necessary or appropriate
in order to carry out the provisions of this Agreement.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment on the date
first above written.

 

HOLDINGS

 

UNITED RENTALS, INC., as a Guarantor

By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

 

BORROWERS

 

UNITED RENTALS (NORTH AMERICA), INC., and as a Guarantor

By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

 

UNITED RENTALS NORTHWEST, INC., and as a Guarantor By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

 

UNITED RENTALS OF CANADA, INC., and as a Guarantor By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

[Amendment No. 1 to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

UNITED RENTALS FINANCING LIMITED PARTNERSHIP, and as a Guarantor

 

By

  its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No.1), ULC   By:  

/s/ Irene Moshouris

   

Name: Irene Moshouris

Title: Vice President and Treasurer

 

GUARANTORS

 

UNITED RENTALS HIGHWAY TECHNOLOGIES GULF, LLC

By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

 

UNITED RENTALS (DELAWARE), INC. By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

 

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

 

UNITED RENTALS OF NOVA SCOTIA (NO. 2), ULC By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UR CANADIAN FINANCING PARTNERSHIP

By

  its Managing Partner, UNITED RENTALS FINANCING LIMITED PARTNERSHIP By:  

/s/ Irene Moshouris

 

Name: Irene Moshouris

Title: Vice President and Treasurer

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Agent and a Lender By:  

/s/ Cynthia G. Stannard

 

Name: Cynthia G. Stannard

Title: Sr. Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada branch), as the Agent (as
applicable) and as a Lender By:  

/s/ Medina Sales de Andrade

 

Name: Medina Sales de Andrade

Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By:  

/s/ David Klages

 

Name: David Klages

Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender By:  

/s/ Domenic Cosentino

 

Name: Domenic Cosentino

Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A, as a Lender By:  

/s/ Matthew Paquin

 

Name: Matthew Paquin

Title: Vice President and Director

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Nicholas Romig

 

Name: Nicholas Romig

Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Nicholas Romig

 

Name: Nicholas Romig

Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    BARCLAYS BANK PLC, as a Lender     By:  

/s/ Michael J. Mozer

      Name: Michael J. Mozer       Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

    By:  

/s/ Shaheen Malik

      Name: Shaheen Malik       Title: Vice President

 

    By:  

/s/ Kevin Buddhdew

      Name: Kevin Buddhdew       Title: Associate

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    CREDIT SUISSE AG, TORONTO BRANCH, as a Lender     By:  

/s/ Alain Daoust

      Name: Alain Daoust       Title: Director

 

    By:  

/s/ Paul White

      Name: Paul White       Title: VP Canadian Operations
          Credit-Suisse Canada

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    THE BANK OF NOVA SCOTIA, as a Lender     By:  

/s/ David Mahmood

      Name: David Mahmood       Title: Managing Director

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender     By:  

/s/ Matthias Guillet

      Name: Matthias Guillet       Title: Director     By:  

/s/ Corey Billups

      Name: Corey Billups       Title: Managing Director

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    HSBC BANK USA, N.A., as a Lender     By:  

/s/ Christopher J. Mendelsohn

      Name: Christopher J. Mendelsohn       Title: Senior Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    HSBC BANK CANADA, as a Lender     By:  

/s/ Jason Stegu

      Name: Jason Stegu       Title: Senior Account Manager
          Commercial Banking     By:  

/s/ Steve K. Reichenbach

      Name: Steve K. Reichenbach       Title: AVP. Commercial Banking

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION, as a Lender     By:  

/s/ Alex M. Council

      Name: Alex M. Council       Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    ROYAL BANK OF CANADA, as a Lender     By:  

/s/ Felix Mednikov

      Name: Felix Mednikov       Title: Attorney in Fact

 

    By:  

/s/ Dan Mascioli

      Name: Dan Mascioli       Title: Attorney in Fact

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A
SUBSIDIARY OF RBS CITIZENS, N.A., as a Lender     By:  

/s/ James H. Herzog, Jr.

      Name: James H. Herzog, Jr.       Title: Senior Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    SUNTRUST BANK, as a Lender     By:  

/s/ Lynn A. Trapanese

      Name: Lynn A. Trapanese       Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    UNION BANK, N.A., as a Lender     By:  

/s/ Brent Housteau

      Name: Brent Housteau       Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    UNION BANK, CANADA BRANCH, as a Lender     By:  

/s/ Phil Taylor

     

Name: Phil Taylor

      Title: Senior Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    REGIONS BANK, as a Lender     By:  

/s/ George Louis McKinley

     

Name: George Louis McKinley

      Title: Attorney in Fact

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    TD BANK, N.A., as a Lender     By:  

/s/ Jang Kim

     

Name: Jang Kim

      Title: VP

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    THE BANK OF NEW YORK MELLON, as a Lender     By:  

/s/ Kenneth P. Sneider, Jr.

     

Name: Kenneth P. Sneider, Jr.

      Title: Managing Director

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    FLAGSTAR BANK, FSB, as a Lender     By:  

/s/ Thomas Bukowski

     

Name: Thomas Bukowski

      Title: Sr. Vice Pres.

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    CIT BANK, as a Lender     By:  

/s/ Benjamin Haslam

     

Name: Benjamin Haslam

      Title: Authorized Signatory

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

   

CAPITAL ONE LEVERAGE FINANCE CORP.,

as a Lender

    By:  

/s/ Ron Walker

      Name: Ron Walker       Title: Senior Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

   

CITY NATIONAL BANK, as a Lender

    By:  

/s/ Brent Phillips

      Name: Brent Phillips       Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

   

FIFTH THIRD BANK, as a Lender

    By:  

/s/ Brooke Balcom

      Name: Brooke Balcom       Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

   

ROCKLAND TRUST COMPANY, as a Lender

    By:  

/s/ Cynthia J. Tonucci

      Name: Cynthia J. Tonucci       Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    SIEMENS FINANCIAL SERVICES, INC., as a Lender     By:  

/s/ John Finore

      Name: John Finore       Title: Vice President

 

    By:  

/s/ Anthony Casciano

      Name: Anthony Casciano       Title: Senior Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

    CATHAY BANK, as a Lender     By:  

/s/ Humberto Campos

      Name: Humberto Campos       Title: Vice President

 

[Amendment No. 1 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT, dated as of             , 2012 (this “Agreement”), is
entered into by             , a Delaware corporation (“New URNA”), in favor of
Bank of America, N.A., as Agent (the “Agent”), and the Lenders under the Amended
and Restated Credit Agreement, dated as of October 14, 2011 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”),
among United Rentals, Inc., United Rentals (North America), Inc. (“URNA”),
certain of URNA’s subsidiaries, as borrowers and guarantors, the financial
institutions from time to time parties thereto, the Agent and certain other
parties thereto. Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

RECITALS

A. On the date hereof, URNA and RSC III were merged with and into New URNA with
New URNA as the surviving entity as contemplated by the defined term “Permitted
URNA Merger,” and by virtue of such merger and the terms of the Credit Agreement
New URNA became the Company.

B. One of the requirements with respect to such merger under the defined term
“Permitted URNA Merger” is that New URNA expressly assume all Obligations of
URNA under the Credit Agreement and the other Loan Documents pursuant to this
Agreement.

AGREEMENT

Accordingly, New URNA hereby agrees as follows:

1. New URNA hereby assumes all obligations, liabilities, duties and debts of
URNA under or in connection with the Credit Agreement and the other Loan
Documents (including, in any event, all Obligations of URNA) (including, without
limitation, as a U.S. Borrower and a U.S. Guarantor) and unconditionally
acknowledges, agrees and confirms that it is bound by, and hereby ratifies,
confirms and consents to all covenants, agreements, consents, conditions,
submissions, appointments, acknowledgments, representations, warranties and
other terms and provisions attributable to URNA or the Company in the Credit
Agreement and the other Loan Documents and all such terms and provisions shall
continue in full force and effect against New URNA, and New URNA hereby agrees
to perform all obligations required of it as a Borrower and a Guarantor under
the Credit Agreement and the other Loan Documents as if it were originally New
URNA thereunder.

2. Without limiting anything contained in Section 1 hereof, New URNA hereby
agrees to pay or repay, as applicable, in full in accordance with the terms of
the Credit Agreement or other applicable Loan Documents, all Obligations of URNA
and the Company, including all such Obligations of URNA and the Company that
existed prior to the effectiveness of the Permitted URNA Merger.

 

A-1



--------------------------------------------------------------------------------

3. New URNA hereby makes to the Agent and the Lenders each representation,
warranty and covenant of URNA or the Company contained in the Credit Agreement
(other than any such representation and warranty which relates to a specified
prior time) and all other Loan Documents and hereby represents and warrants to
the Agent and the Lenders that (a) the representations and warranties contained
in the Credit Agreement and all other Loan Documents are correct in all material
respects (and any representation or warranty that is qualified as to materiality
or Material Adverse Effect is correct in all respects) on and as of the date
hereof after giving effect to this Agreement and the Permitted URNA Merger,
other than any such representations and warranties which relate to a specified
prior date and except to the extent the Agent and the Lenders have been notified
in writing prior to the date hereof by URNA or New URNA that any representation
or warranty is not correct in all material respects (or that any representation
and warranty that is qualified as to materiality or Material Adverse Effect is
not correct in all respects) and the Required Lenders have explicitly waived in
writing compliance with such representation or warranty.

4. Subject to Sections 8.25 and 8.27(a) of the Credit Agreement, New URNA hereby
agrees to take, or cause to be taken, any and all actions and execute and/or
deliver, or cause to be executed and/or delivered, any and all documents
requested by the Agent as may be reasonably necessary to evidence this Agreement
and in order to grant, preserve, protect and perfect the Liens created or
intended to be created by the Security Documents or the Credit Agreement and the
validity and priority of any such Lien, in each case as required by and pursuant
to Section 8.29 of the Credit Agreement, with respect to any assets of Persons
acquired by Holdings pursuant to the Merger Agreement (to the extent surviving
the Permitted URNA Merger). Without limitation of the foregoing, (i) New URNA
agrees to take or cause to be taken such actions that are necessary to preserve
and protect the perfection and priority of the Liens created by the Security
Documents in the assets of URNA pursuant to Section 8.29 of the Credit Agreement
and (ii) New URNA (A) shall promptly file or cause to be filed proper financing
statements (or similar instruments in the case of foreign entities) in form
appropriate for filing under the UCC or PPSA reasonably necessary in order to
perfect and protect the first priority Liens created under the Security
Documents covering the Collateral described therein of those Persons acquired by
Holdings pursuant to the Merger Agreement (to the extent surviving the Permitted
URNA Merger) and (B) shall promptly (and in any event within five Business Days
after the Permitted URNA Merger) deliver, or cause to be delivered, to the Agent
certificates representing the equity interests (to the extent certificated and
required to be pledged under the Loan Documents) in all Subsidiaries acquired by
Holdings pursuant to the Merger Documentation (to the extent surviving such
merger) (including certificates representing the equity interests in the Company
after giving effect to such merger), in each instance, accompanied by undated
stock powers executed in blank.

5. New URNA hereby (i) confirms the grant of a security interest pursuant to the
Security Documents to which URNA or the Company was or is party in all
Collateral of URNA and the Company and (ii) grants to the Agent as collateral
security for any and all Obligations a security interest in and continuing lien
on all of its right, title and interest in, or to any and all “Collateral” (as
such term is defined in the U.S. Security Agreement or any other Security
Document to which URNA or the Company was or is a party ), in each case whether
now owned or existing at any time or hereafter acquired or arising, regardless
of where located.

 

A-2



--------------------------------------------------------------------------------

6. New URNA hereby authorizes the Agent to make all filings to the extent
provided for in Section 3(f) of the U.S. Security Agreement in such
jurisdictions and with such filing offices as the Agent may determine are
necessary or advisable under applicable law to perfect the security interest
granted to the Agent, which filings may describe the Collateral as “all personal
property” of New URNA or “all assets” of New URNA or words of similar effect.

7. New URNA hereby agrees from time to time, upon request of the Agent, to take
such additional actions and to execute and deliver such additional documents and
instruments as the Agent may reasonably request to effect the transactions
contemplated by, and to carry out the intent of, this Agreement, in each case in
accordance with and subject to the terms of Section 8.29 of the Credit
Agreement.

8. This Agreement shall be binding upon New URNA and its successors and assigns
permitted by the Credit Agreement. This Agreement may only be amended or
modified by a writing signed by New URNA, the Agent and those requisite Lenders
necessary to execute an amendment or modification to the Credit Agreement. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 14.8 of the Credit Agreement, and all for purposes
thereof, the notice address of New URNA shall be the address as set forth for
the Borrowers therein. This Agreement constitutes a Loan Document.

9. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which when
take together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission (in pdf. format) shall be effective as delivery of a manually
executed counterpart of this Agreement. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall not affect the
validity, legality and enforceability of the remaining provisions hereof, and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

[Signature Page Follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the day and year first above written.

 

NEW URNA: [                                                                     
] By:  

 

  Name:   Title:

 

Acknowledged: BANK OF AMERICA, N.A., as Agent By:  

 

  Name:   Title:

[Accession Agreement]

 